FILED
                            NOT FOR PUBLICATION                             APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ROBERT M. NELSON and WILLIAM                     No. 07-56424
BRUCE BRANERDT,; et al.,
                                                 D.C. No. CV-07-05669-ODW
              Plaintiffs - Appellants,           Central District of California,
                                                 Los Angeles
  v.

NATIONAL AERONAUTICS AND                         ORDER*
SPACE ADMINISTRATION, an Agency
of the United States; et al.,

              Defendants - Appellees.



Before: RYMER and WARDLAW, Circuit Judges, and REED, Senior District
Judge.**

       We remand to the district court for further proceedings consistent with the

United States Supreme Court’s decision in NASA v. Nelson, 131 S. Ct. 746 (2011).

       IT IS SO ORDERED.




       *This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
         The Honorable Edward C. Reed, Jr., Senior District Judge for the U.S.
District Court for Nevada, Reno, sitting by designation.